    r.

x

                                                      FILED
                                                  U.S. DISTf

              1
                                                DEC 2 0 2019
           2
           3
           4
           5
           6                             UrTITED STATES DISTRICT CQURT ,
           7                           CENTRAL DISTRICT OF CALIFORNIA
           8
                   UNITED STATES OF AMERICA,
           9
         10                                    Plaintiff,        CASE NO.       ~D ~~, _ s,~m
         11                            v.
         12                                                       ORDER OF DETEI~TTION
         13
         14                                    Defendant.
         1S
         16                                                      I.
         17            A.() On motion ofthe Government in a case allegedly involving:
         18 '~             1.() a crime of violence.
         19'               2.() an offense with maximum sentence oflife imprisonment or death.
         20                3.() a narcotics or controlled substance offense with jmaximum sentence
         21                         often or snore years.
         22                4.()     any felony -where the defendant has been convicted oftwo or more
         23                         prior offenses described above.
         24               5.() any felony that is not otherwise a crime ofviolence
                                                                                   that invol               ves a
         25                        minor victim, or possession or use ofa firearm or destructive
                                                                                                          device
         26                        or any other dangerous weapon, or a failure to register under
                                                                                                 18
         27                        U.S.0 § 2250.
         28           B.O        On motion by the Government /()on Court's ow'n
                                                                                                motion, in a case

                                         ORDER OF DETENTION AFTER HEARING(18 U.S.C. ¢3142(1))
                  CR-94(06107)
                                                                                                          Page 1 of4
     1                     allegedly involving:
 2            () On the further allegation by the Government of:
 3                 1.() a serious risk that the defendant will flee.
 4                 2.() a serious risk that the defendant will:
 5                      a.()obstruct or attempt to obstructjustice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
 7                           attempt to do so.
 8         C. The Government()is/( is not entitled to a rebuttable presumption that no i
 9            condition or combination ofconditions will reasonably assure the defendant'
                                                                                          s
 l0           appearance as required and the safety ofany person or the community.
11
12                                                         II.                                                  'I
13         A.(            The Court finds that no condition or combination of conditions
                                                                                         will
14                        r onably assure:
15                 1.        the appearance ofthe defendant as required.
16                  () and/or
17             2:() the safety ofany person or the community.
18         B.() The Court finds that the defendant has
                                                            not rebutted by sufficient
19~             evidence to the contrary the presumption provided by
                                                                     statute.
20
21                                                        ~i~~
22        The Court has considered:
23         A.. the nature and circumstances ofthe offenses)charged,
                                                                                     including whether the
24           offense is a crime ofviolence,a Federal crime of
                                                              terrorism,or involves a minor
25           victim or a controlled substance, firearm, explosive,
                                                                   or destructive device;
26        B. the weight of evidence against the defendant;
27        C.the history and characteristics ofthe defendant;
                                                              and
28        D.the nature and seriousness ofthe danger to any
                                                             person or to the community.
                                  ORDER OF DETENTION AFPER 1iiEARTNG(IS U.S.C.§3]
                                                                                 42(i))
     ~ CR94(06/0
                                                                                                   Page 2 of4
                    1                                                N.
                   2        The Court also has considered all the evidence adduced at the
                                                                                                     hearing and the
                   3        arguments and/or statements of counsel, and the
                                                                            Pretrial Services
    -            4 i        Report/recommendation.
                 5
        y        6                                                   V.
        .        7          The Co       bass the foregoing fmding(s)on the following:
                 8          A.          As to flight risk: ~~,d] ~~ ~~.ea-o~.~.~-
    -            9
              10
              11
              12
              13
              14
              15
             16 ~          B. O         As to danger:
    -        17
             18
             19
            20
            21
            22
-           23
            24
                                                                   VI.
            25 ~I        A.() The Court fords that a seri
                                                          ous risk            exists that the defendant will:
            26 ~                  1.()obstruct or attempt to obstru
                                                                    ct justice.
_           2~                    2.()attempt to/()threaten, injure
                                                                    or intimidate a witness orjuror.
            28

                                    •          ORDER OFDETENTION AFTLR ~ARI
                                                                           IVG(18 us.c.~3ia2(i~)
                     Ctt94(06/0
                                                                                                            Page 3 of4
     11      B. The Court bases the foregoing findings)on the following:
     2
     3
  4
  5
 6
 7
 g l

  ~~                                                  VII.
 10
 11         A. YT IS THEREFORE ORDERED that the defendant be detained
                                                                                            prior to trial.
 12         B. IT IS FURTHER ORDERED that the defendant be comm
                                                                itte                      d to the custody
 13              ofthe Attorney General for confinement in a corrections facil
                                                                                          ity separate,to
14               the extent practicable,from persons awaiting or serving
                                                                                     sentences or being
15               held in custody pending appeal.
16'         C.IT IS FURTHER ORDERED that the defendant
                                                       be affo                       rded reasonable
17               opportunity for private consultation with counsel.
18          D.IT IS FURTHER ORDERED that, on order of
                                                      a Cour                  t ofthe United States
19              or on request of any attorney for the Government,
                                                                          the person in charge ofthe
20              corrections facility in which the defendant is
                                                                    confined deliver the defendant
21              to a United States marshal for the purpose ofan
                                                                        appearance in connection
22              with a court proceeding.
23
24
25
                                                           a
26 DATED: ~ ~' ~'°            l `~                                       ''~t'.            ..._
27
                                                   UNITED STATES MAGISTRATE JUDGE
28

                               ORDER OF DETEI~ITION AFTER HEARING(18 U.3.C.§3142
                                                                                0)
     '~ CR94(06/0'n
                                                                                                  Page 4 of4
